IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

EVANS JEFFREY PAYET,

             Appellant,

v.                                                 Case No. 5D16-2096

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed October 11, 2016

3.850 Appeal from the Circuit Court
for Brevard County,
Jeffrey Mahl, Judge.

Evans Jeffrey Payet, MacClenny, pro se.

No Appearance for Appellee.


PER CURIAM.

      AFFIRMED. See State v. Green, 944 So. 2d 208 (Fla. 2006).




ORFINGER, TORPY and WALLIS, JJ., concur.